


110 HR 6886 IH: SEAT Act of

U.S. House of Representatives
2008-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6886
		IN THE HOUSE OF REPRESENTATIVES
		
			September 11, 2008
			Mrs. Myrick
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To deny certain Federal funds to any institution of
		  higher education that admits as students aliens who are unlawfully present in
		  the United States.
	
	
		1.Short titleThis Act may be cited as the
			 Secure Education for Americans Today Act of
			 2008 or the SEAT Act of
			 2008.
		2.No funds for
			 institutions admitting unlawful aliens
			(a)In
			 generalExcept as provided in
			 this section, and notwithstanding any other provision of law, none of the funds
			 made available under the Higher Education Act of 1965 or any other Act may be
			 provided by contract or by grant to any institution of higher education that
			 has a policy or practice of admitting as students of the institution
			 individuals who are aliens who are not lawfully present in the United
			 States.
			(b)Inapplicability
			 to Federal student financial assistance
				(1)In
			 generalSubsection (a) shall not be construed to
			 prohibit, limit, or otherwise affect the payment of Federal student financial
			 assistance to any student at an institution described in such
			 subsection.
				(2)DefinitionThe term Federal student financial
			 assistance means any grant, loan, work-study, or other form of financial
			 assistance provided to an institution of higher education, or to an individual,
			 under the Higher Education Act of 1965 to cover part or all of the cost of
			 attendance for a student at an institution of higher education.
				(c)ExceptionsSubsection
			 (a) shall not apply to an institution of higher education if
			 the Secretary of Education determines that the institution has ceased the
			 policy or practice described in such subsection and, for a period of at least
			 one year, has not admitted as a student of the institution any individual who
			 is an alien who is not lawfully present in the United States.
			(d)Notice of denial
			 of fundsWhenever the Secretary of Education makes a
			 determination that an institution of higher education is prohibited from
			 receiving funds under
			 this
			 section, the Secretary shall transmit a notice of the
			 determination to Congress, and shall publish in the Federal Register a notice
			 of the determination and the effect of the determination on the eligibility of
			 the institution of higher education for contracts and grants.
			
